Citation Nr: 9934501	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-36 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and R.L.


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953.  A second period of service, from February 1954 to 
April 1956, was terminated by an undesirable discharge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the RO.  In January 1998, the Board remanded the case to 
afford the veteran a hearing.  In March 1998, the veteran 
testified at a video-conference hearing at the RO before this 
Member of the Board in Washington, DC.  

In September 1998, the Board denied service connection for 
pulmonary asbestosis.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In a March 1999 order, 
the Court granted a joint motion for remand, vacating the 
Board's decision and remanding the matter for additional 
proceedings.  



FINDINGS OF FACT

1.  There is competent evidence that the veteran was exposed 
to asbestos in service.

2.  There is medical evidence that the veteran currently has 
pulmonary asbestosis.

3.  The veteran's claim of service connection for pulmonary 
asbestosis is plausible.  



CONCLUSION OF LAW

The claim of service connection for pulmonary asbestosis is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has pulmonary asbestosis that 
was caused by his military service.  He alleges that his 
service assignments included wrapping boiler room pipes in 
asbestos insulation.

The Board notes that the veteran is competent to testify that 
he was exposed to asbestos in service.  Cf. Pearlman v. West, 
11 Vet. App. 443 (1998) (for purposes of well groundedness, 
Board must assume that lay testimony of exposure to mustard 
gas is true).  The veteran has also submitted two lay 
statements, purportedly from two fellow former servicemen, in 
support of his allegation of asbestos exposure.  

Private medical evidence, which included a December 1994 x-
ray study, indicates that the veteran had active pulmonary 
asbestosis.  An August 1996 VA examination report shows a 
diagnosis of history of asbestosis, although an x-ray study 
was reportedly normal.  Further, although the reported dates 
of service were incorrect, the VA examination report refers 
to in-service asbestos exposure.  

Thus, there is competent evidence of current pulmonary 
asbestosis and exposure to asbestos in service.  The Board 
finds that the veteran's claim of service connection is well 
grounded.  See Caluza v. Brown, 7 Vet. App. at 506.



ORDER

As the claim of service connection for pulmonary asbestosis 
is well grounded, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.


REMAND

It was determined in the joint motion for remand that VA 
failed to consider the provisions of VA Adjudication 
Procedure Manual (VA Manual) M21-1, Part VI,  7.21.  As the 
veteran has submitted a well-grounded claim, VA's duty to 
assist requires that he be afforded an examination to 
determine the etiology of the pulmonary asbestosis.  See VA 
Manual M21-1, Part VI,  7.21; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

As noted hereinabove, there is corroborating evidence of 
exposure to asbestos in service.  There is also, however, 
evidence of post-service exposure to asbestos.  In 
determining the etiology of the veteran's asbestosis, the 
examiner should discuss both the in-service and post-service 
asbestos exposure and the latency period for the development 
of the disease.  See VA Manual M21-1, Part VI,  7.21.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
pulmonary asbestosis.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
pulmonary asbestosis.  All indicated 
testing, including x-ray studies, should 
be done in this regard.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should elicit from the 
veteran and record a complete history of 
his in-service and post-service 
(occupational) asbestos exposure.  Based 
on the review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current pulmonary disability is 
due to asbestos exposure in service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim of service 
connection for pulmonary asbestosis.  Due 
consideration should be given to all 
pertinent laws, regulations and VA Manual 
provisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals







